DETAILED ACTION
    The present application is being examined under the pre-AIA  first inventor to file provisions.

    The Office Action is responsive to Applicant’s communication filed on 04/22/2021.

    Claims 1, 3-6, 8-11, and 13-23 are pending.

Allowable Subject Matter
    Claims 1, 3-6, 8-11, and 13-23 are allowed.
    The following is an examiner’s statement of reasons for allowance: 

Claims 1, 3-6, 8-11, and 13-23:
Upon further search and consideration, the following has/have been deemed to be additional closest prior art(s):
Thogersen (US 20130138251 A1) – See [0023] teaches in-service diagnostic testing (i.e., while cargo is being transported) when the test does not intervene in the normal operation of the climate control system and [0024-27] and the following paragraphs describe that the tests can be an electrical consumption test or fan activation during defrost.  However, Thogersen art is unclear as to when the transition between cooling and defrost – change in operation mode (e.g., claim 6 mentions defrost mode but does not state that it came from cooling mode) takes place.  Then [0028] teaches a machinery state change, such as, the fan activation during defrost (“Alternatively, the condenser fan can be activated in a state of no activity of the climate control 
Simons (US 20050228607 A1) teaches remote testing of HVAC systems, which describes HVAC testing that changes the temperature of the space to test heating/cooling.  This art describes changing the mode from heating to cooling (or vice versa) for testing purposes (such as in Fig. 11-12, [0057-58] etc.).  However, the environmental conditions are not maintained; rather, the testing requires that the temperature in the space is changed.
Vaughn (US 20130338836 A1) teaches a building automation system that is capable of automated testing of one or more HVAC systems, which describes HVAC testing by changing the set points in the room to force the system into heating or cooling mode and allowing the rooms to be heated/cooled (such as in Fig. 3).  Thus, the environmental conditions are not maintained in the room. 
Thus, regarding claim 1, none of the prior art(s) of record (Ladwig, and Darko) and the closest prior art(s) (Thogersen, Simons, and Vaughn), alone or in combination, exactly teaches/suggests all the claimed limitations of claim 1, and more specifically: 
… identify a cargo-neutral test opportunity and conduct a test during the cargo-neutral test opportunity to determine an operational state of the one or more climate control components of the climate controlled mobile cargo container while maintaining selected environmental conditions in the mobile cargo container;
wherein the cargo-neutral test opportunity includes a transition from a first operating mode to a second operating mode different than the first operating mode, wherein the first operating mode comprises a first set of machinery states and the second operating mode comprises a second set of machinery states different than the first set of machinery states.

Accordingly, regarding claim 1, the prior arts of record alone or in further view of the closest art(s) do not describe all the amended and/or argued features of claim 1.

Dependent claims 3-5, and 21-23 depend from independent claim 1 and are allowable for the same reasons as described above.

Similarly, regarding claim 6, the prior arts of record alone or in further view of the closest art(s) do not describe all the amended and/or argued features of claim 6.

Dependent claims 8-10 depend from independent claim 6 and are allowable for the same reasons as described above.

Similarly, regarding claim 11, the prior arts of record alone or in further view of the closest art(s) do not describe all the amended and/or argued features of claim 11.

Dependent claims 13-20 depend from independent claim 11 and are allowable for the same reasons as described above.

The following art has been determined to be a pertinent art to be added to the arts of record being relevant to the state of the art:
Yoshimi (US 20090025406 A1) – This art teaches a multi-type air-conditioner that where the refrigerant quantity determining means compares the operation state quantity during test .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARZIA T MONTY whose telephone number is (571)272-5441.  The examiner can normally be reached on M, W-R: 2-6 pm (approximately).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 





/MARZIA T MONTY/Examiner, Art Unit 2117                                                                                                                                                                                                        /ROCIO DEL MAR PEREZ-VELEZ/Supervisory Patent Examiner, Art Unit 2117